Citation Nr: 1043711	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-29 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for traumatic arthritis of the left knee.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and his brother


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from February 1958 to September 
1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  That decision granted service connection for traumatic 
arthritis of the left knee and assigned a 10 percent disability 
evaluation effective from January 13, 2005.  The Veteran appealed 
that decision to BVA, and the case was referred to the Board for 
appellate review.

A hearing was held on September 1, 2009, in Waco, Texas, before 
Kathleen K. Gallagher, a Veterans Law Judge, who was designated 
by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

The Board remanded the case for further development in March 
2010.  That development was completed, and the case has since 
been returned to the Board for appellate review.

The Board notes that the Veteran's appeal had originally included 
the issue of entitlement to service connection for a back 
disorder; however, during the pendency of the appeal, the RO 
granted that benefit in an August 2010 rating decision.  
Accordingly, the issue of entitlement to service connection for a 
back disorder no longer remains in appellate status, and no 
further consideration is required.

The issue of entitlement to TDIU will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's traumatic arthritis of the left knee disability 
is not productive of limitation of flexion to 45 degrees; 
limitation of extension to 10 degrees; recurrent subluxation or 
instability; ankylosis; or, malunion of the tibia and fibula. 

3.  The Veteran has not been shown to have the removal of 
semilunar cartilage or dislocated cartilage with frequent 
episodes of locking, pain, and effusion into the joint.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for traumatic arthritis of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2010); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Nevertheless, the Veteran in this case is challenging the initial 
evaluation assigned following the grant of service connection for 
traumatic arthritis of the left knee.  In Dingess, the Court held 
that in cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify has been 
satisfied with respect to the issue of entitlement to a higher 
initial evaluation for his traumatic arthritis of the left knee.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA medical records 
pertinent to the years after service are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
Veteran's claim.  He has not identified any outstanding records 
that are relevant to his traumatic arthritis of the left knee.

The Veteran was also afforded VA examinations in May 2005, 
December 2006, and April 2010 in connection with his service-
connected traumatic arthritis of the left knee.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
adequate, as they are predicated on a review of the claims file 
and all pertinent evidence of record as well as on an 
examination, and fully address the rating criteria that are 
relevant to rating the disability in this case.

Moreover, there is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected disability since he was last examined.  38 
C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claim.  The Board concludes the Veteran 
was provided the opportunity to meaningfully participate in the 
adjudication of his claims and did in fact participate.  
Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.  Hence, there is no error or 
issue that precludes the Board from addressing the merits of this 
appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole- recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with the 
claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous . . . ."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained 
during the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, "staged" ratings may be assigned for separate periods 
of time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  VA General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic Code 
5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-
97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the veteran 
must also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero percent 
rating under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  In addition, General 
Counsel considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic Code 
5259 did not involve limitation of motion.  Given the findings of 
osteoarthritis, the General Counsel stated that the availability 
of a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful motion 
may add to the actual limitation of motion so as to warrant a 
rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 
must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for disability 
of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

The Veteran is currently assigned a 10 percent disability 
evaluation for his traumatic arthritis of the left knee pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 
states that traumatic arthritis is to be rated as degenerative 
arthritis under Diagnostic Code 5003, which in turn, states that 
the severity of degenerative arthritis, established by X-ray 
findings, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint or 
joints affected which in this case would be Diagnostic Codes 5260 
(limitation of flexion of the leg) and 5261 (limitation of 
extension of the leg).  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 percent 
rating will be assigned for each affected major joint or group of 
minor joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Under Diagnostic Code 5260, a noncompensable evaluation is 
contemplated for flexion limited to 60 degrees.  A 10 percent 
disability evaluation is assigned when flexion is limited to 45 
degrees, and a 20 percent disability evaluation is warranted when 
flexion is limited to 30 degrees.  A 30 percent disability 
evaluation is assigned when flexion is limited to 15 degrees, 
which is the maximum evaluation available under Diagnostic Code 
5260.

Under Diagnostic Code 5261, a noncompensable evaluation is 
assigned for extension limited to 5 degrees, and a 10 percent 
disability evaluation is contemplated for extension limited to 10 
degrees.  When there is limitation of extension to 15 degrees, a 
20 percent disability evaluation is warranted.  A 30 percent 
rating will be assigned for extension limited to 20 degrees, and 
a 40 percent rating is contemplated for limitation of extension 
to 30 degrees.  A 50 percent disability evaluation is warranted 
for extension limited to 45 degrees.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for his 
traumatic arthritis of his left knee.  He is already assigned a 
10 percent disability evaluation under Diagnostic Code 5010, and 
there is no x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  

The Board has also considered whether the Veteran would be 
entitled to a higher or separate disability evaluation for 
limitation of flexion and limitation of extension.  However, the 
medical evidence does not show that he has flexion limited to 45 
degrees or extension limited to 10 degrees.  In fact, the May 
2005 VA examination revealed a range of motion from zero to 130 
degrees, and the December 2006 VA examination found him to have a 
range of motion from zero to 140 degrees.  The April 2010 VA 
examiner also indicated that the Veteran had a range of motion 
from zero to 110 degrees.  As such, the Veteran has not been 
shown to have met the criteria for a compensable evaluation under 
Diagnostic Code 5260 or 5261.
Nevertheless, the Board has also considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Thus, the Board has considered the 
propriety of assigning a higher, or separate, rating under 
another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

While the Board has considered whether an increased evaluation 
would be in order under other relevant diagnostic codes, such as 
that governing ankylosis, lateral instability and recurrent 
subluxation, dislocated semilunar cartilage, removal of semilunar 
cartilage, and impairment of the tibia and fibula, the Board 
finds that the criteria for a rating in excess of 10 percent for 
his left knee disability are not met.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256, 52575258, 5259, and 5262 (2010).  The 
medical evidence of record does not show the Veteran to have 
ankylosis.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony union 
across the joint," citing Stedman's Medical Dictionary 87 (25th 
ed. 1990)).  Based on the aforementioned range of motion 
findings, it is apparent that the Veteran's left knee is not 
fixated or immobile.  In addition, the December 2006 and April 
2010 VA examiners specifically stated that there was no 
ankylosis.

There is also no evidence of lateral instability or recurrent 
subluxation.  In fact, the May 2005 VA examiner indicated that 
the Veteran's medial and lateral ligaments were stable, as were 
the anterior and posterior cruciate ligaments.  There was no 
evidence of dislocation at that time.  The Veteran also told the 
December 2006 and April 2010 VA examiners that he did not have 
giving way, instability, or episodes of dislocation or 
subluxation.  Those examiners also noted that there was no 
instability upon examination.

Similarly, the medical evidence of record does not show the 
Veteran to have dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint or the 
removal of semilunar cartilage.  Indeed, there is no evidence 
that the Veteran ever underwent surgery or had semilunar 
cartilage removed.  A January 2005 x-ray report did indicate that 
there was probable left knee joint effusion, and the May 2005 VA 
examiner indicated that a McMurray's test was suggestive of a 
medial meniscal tear and noted that there were episodes of 
locking.  The December 2006 VA examiner also stated that there 
was a positive McMurray test medially, but he further commented 
that there was no meniscus abnormality.  In addition, the April 
2010 VA examiner further noted that the Veteran's reported 
symptoms did not include locking episodes, and a physical 
examination did not reveal a meniscus abnormality.  As such, the 
preponderance of the evidence shows that the Veteran did not have 
dislocated semilunar cartilage or frequent episodes of locking, 
pain, and effusion into the joint.  Indeed, it cannot be said 
that there are frequent episodes of locking when such 
symptomatology was only noted on one occasion.  Moreover, it 
appears that the Veteran's pain is already contemplated in his 
current 10 percent disability evaluation assigned under 
Diagnostic Code 5010.  Separate disability ratings may only be 
assigned for distinct disabilities resulting from the same injury 
if the symptomatology for one condition is not "duplicative of 
or overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In addition, there is no evidence of impairment of the tibia and 
fibula, and the Veteran has not asserted otherwise.  Therefore, 
the Board finds that the Veteran is not entitled to a higher or 
separate evaluation under Diagnostic Codes 5256, 5257, 5258, 
5259, and 5262.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's traumatic arthritis of the 
left knee is not warranted on the basis of functional loss due to 
pain or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 10 percent 
rating, and no higher.  In this regard, the Board observes that 
the Veteran has complained of pain on numerous occasions.  
However, the effect of the pain in the Veteran's left knee is 
contemplated in the currently assigned 10 percent disability 
evaluation under Diagnostic Code 5010.  Indeed, the September 
2005 rating decision specifically contemplated his pain in its 
assignment of the 10 percent disability evaluation under 
Diagnostic Code 5010.  The Veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the April 2010 VA examiner noted that the 
Veteran's joint symptoms did not include weakness, 
incoordination, or flare-ups.  The examiner also commented that 
there was no additional limitation after three repetitions of 
range of motion.  Therefore, the Board finds that the 
preponderance of the evidence is against a higher initial 
evaluation for the Veteran's traumatic arthritis of the left 
knee.

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  However, in this case, the Board finds that the 
record does not show that the Veteran's traumatic arthritis of 
the left knee is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  
Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected disability is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
assigned rating with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  As discussed 
above, there are higher ratings available under multiple 
diagnostic codes, but the Veteran's disability is not productive 
of such manifestations.

Based on the foregoing, the Board finds that the requirements for 
an extraschedular evaluation for the Veteran's service-connected 
traumatic arthritis of the left knee under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun 
v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation in excess of 10 percent for traumatic 
arthritis is denied.


REMAND

The Court has recently held that if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for an increased 
rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, Veteran testified that he was unable to work.  In a letter 
dated in September 2010, he has again stated that he is unable to 
work and has asserted that disabilities of both knees have 
resulted in this inability.  Thus, the Veteran has asserted that 
he may be unemployed, in part, due to his service-connected 
traumatic arthritis of the left knee for which an appeal of the 
disability rating is pending.  The Board also notes that he told 
the May 2005 VA examiner that he had to stop working as a long 
haul truck driver in January 2005 because of safety issues 
regarding his left knee, and the April 2010 VA examiner indicated 
that the Veteran had retired because of his knee and back 
problems.  Therefore, the RO should develop a claim for TDIU in 
accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
action:

The RO should consider whether the Veteran 
is entitled to TDIU under the provisions of 
38 C.F.R. § 4.16, based on impairment 
attributable to his service-connected 
disorders, in accordance with Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In so 
doing, the RO may decide to pursue further 
development of the Veteran's employment 
history or to obtain additional medical 
evidence or medical opinion, as is deemed 
necessary.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


